Citation Nr: 1133620	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-13 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a right hip disability.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and upper extremities and, if so, whether service connection is warranted.  

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2006 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Waco, Texas.  The case is now under the jurisdiction of the Waco, Texas RO.  

A hearing was held on March 22, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  Furthermore, at the time of the hearing, the Veteran withdrew his claim of entitlement to a higher disability rating for service-connected otitis externa.  Thus, the claim is no longer before the Board for appellate consideration.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Since this case does not involve any claims for increased disability ratings, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009) (holding that determination of whether Veteran is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the initial rating for that disability). 

The issues of entitlement to service connection for right ear hearing loss and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The September 2003 rating decision is final.  

3.  Some of the evidence received since the September 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.  

4.  The evidence received since the September 2003 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities and does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran does not have a current right hip disability.  


CONCLUSIONS OF LAW

1.  The September 2003 rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2010).
2.  The evidence received subsequent to the September 2003 rating decision is new and material and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The evidence received subsequent to the September 2003 rating decision is not new and material, and the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

4.  A right hip disability was not incurred in active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the appellant with notice letters in January 2006 and December 2006, prior to the decisions on the claims in May 2006 and April 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the January 2006 and December 2006 letters about the information and evidence that is necessary to substantiate his claims for service connection.  Specifically, the letters stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.  The letters also informed the Veteran of what the evidence must show to establish service connection on a secondary basis.  

In addition, the RO notified the Veteran in the notice letters about the information and evidence that VA will seek to provide.  The January 2006 and December 2006 letters indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claims, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The January 2006 and December 2006 letters notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  The letters also requested that the Veteran complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letters informed him that it was his responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency.

The Veteran was also informed about the assignment of disability ratings and effective dates in the December 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board recognizes that the Veteran was not provided notification of these elements prior to the initial adjudication of the claim of entitlement to service connection for hypertension.  However, the Veteran's claim was readjudicated by the March 2007 statement of the case and, therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the Veteran's application to reopen the claim for service connection for peripheral neuropathy of the bilateral upper extremities and lower extremities, the December 2006 letter explained that the Veteran's claim for service connection was previously denied by the RO in September 2003 and stated that new and material evidence was necessary to reopen the claim.  The letter indicated that "new" means that the evidence must be in existence and be submitted to VA for the first time.  The letter also explained that the additional existing evidence must pertain to the reason his claim was previously denied in order to be considered "material."  The letter further stated that new and material evidence must raise a reasonable possibility of substantiating the claim and that the evidence cannot simply be repetitive or cumulative of the evidence considered in the previous denial.  In addition, the letter informed the Veteran that the claim for service connection for peripheral neuropathy was previously denied because the evidence did not show that peripheral neuropathy was associated with the service-connected diabetes mellitus.  Based on the foregoing, the December 2006 letter notified the Veteran to look to the bases for the previous denial to determine what evidence would be new and material to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the Veteran's application to reopen the claim of service connection for hypertension, the Board has reopened the claim in the decision below.  Therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119- 120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The service treatment records, private treatment records, and VA treatment records were obtained in connection with the Veteran's case and reviewed by both the RO and the Board.  The Board recognizes that the Veteran identified medical treatment from the William Beaumont VA Medical Center (VAMC) for the dates of December 2005 to December 2006.  However, the William Beaumont VAMC responded that the Veteran only had one visit in August 2005 and that all labs dated from 2002 to 2005 have been sent.  The Board observes that the available records have been associated with the claims file.  Thus, the Board finds that no further efforts are required to obtain records from the William Beaumont VAMC.  The Board notes that the Veteran was not specifically afforded a VA examination with respect to his application to reopen the claim for service connection for peripheral neuropathy of the bilateral upper extremities and lower extremities.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii) (2010).  

In addition, the Board notes that the Veteran was not provided a VA examination with respect to his claim for entitlement to service connection for a right hip disability.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed with respect to the Veteran's claim for service connection for a right hip disability.  Although the Veteran is competent and credible to report that he experiences pain, the Veteran is not competent to diagnose himself with a right hip disability.  The entire evidence of record is completely absent for any competent diagnosis of a right hip disability.  In fact, there is no evidence of any complaints or diagnosis of a right hip disability during active service.  The July 1971 separation examination report is absent for any indication of any problems with the right hip.  Therefore, the Board concludes that a VA examination is not required and that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claims for service connection for hypertension and peripheral neuropathy of the bilateral upper extremities and lower extremities were denied by a September 2003 rating decision.  The Veteran was provided notification of the decisions and of his appellate and procedural rights, but did not appeal the decision.  Therefore, the September 2003 rating decision is final.  See 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the last denial in September 2003 consists of the Veteran's service treatment records, VA treatment records, a February 2003 VA examination report, private treatment records, and the Veteran's statements.   The RO denied the Veteran's claim for service connection for hypertension to include as secondary to the service-connected diabetes mellitus because the diagnosis of hypertension preceded the diagnosis of diabetes.  Specifically, the RO noted the February 2003 VA examiner's opinion that the Veteran's hypertension was not related to the service-connected diabetes mellitus.  In addition, the RO explained that there was no evidence of any hypertension during the Veteran's period of active service.  The RO also denied service connection for peripheral neuropathy of the bilateral upper extremities and lower extremities because the February 2003 VA examiner noted that it did not appear that the Veteran had diabetic neuropathy, but that the Veteran's symptoms were due to alcoholism.  In addition, there was no evidence of any peripheral neuropathy during active service.   

As the previous denials of service connection were premised on a finding that the Veteran's disabilities was not incurred in service or otherwise associated with any service-connected disability, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claims and raising a reasonable possibility of substantiating the claims), the evidence would have to tend to show that the Veteran had problems during active service and/or competent evidence relating the Veteran's disabilities to service or his service-connected disabilities. 

The evidence associated with the claims file subsequent to the September 2003 rating decision includes the Veteran's statements and hearing testimony, updated VA treatment records, VA examination reports, and private treatment records.     

With respect to the Veteran's application to reopen his claim for service connection for hypertension, the Board finds that there is new and material evidence to reopen the claim.  In this regard, the Veteran underwent an examination in October 2008.  The examiner opined that the Veteran's hypertension was due to diabetes based on the severity of the complication.  The Board finds that the examination is "new" in that it was not before the RO at the time of the prior final rating decision.  The Board also finds that the examination is "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, as the examiner's opinion suggests that the Veteran's hypertension is related to his service-connected diabetes mellitus, the evidence relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for hypertension.  

With respect to the Veteran's petition to reopen his claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and lower extremities, the Board finds that the evidence is not new and material and there is no basis to reopen the claim for service connection for peripheral neuropathy of the bilateral upper extremities and lower extremities. 

With respect to the VA treatment records, the Board finds that many of these records are new in that they were not of record at the time of the September 2003 rating decision.  The records show that the Veteran has continued to complain of neuropathy pain and tingling in his upper extremities and lower extremities.  However, the Veteran's statements regarding his symptoms are cumulative and redundant of the evidence before the RO at the time of the September 2003 rating decision.  Furthermore, the VA treatment records do not raise a reasonable possibility of substantiating the claim because the records show that the Veteran's neurological examinations are normal and do not reveal any diagnoses of peripheral neuropathy.  See June 2009 VA treatment record.  Consequently, the Board finds that the VA treatment records are not new and material.

In regards to the VA examination reports, the Board finds that the evidence is new in that the reports were certainly not of record at the time of the September 2003 rating decision.  However, the VA examination reports are not material in that they do not provide any evidence relating the Veteran's reported neurological symptoms to his military service or his service-connected disabilities.   In fact, the examination reports provide evidence weighing against the Veteran's claim.  Indeed, the VA examination reports dated in December 2005, May 2007, October 2008, February 2009, April 2009, and March 2010 show that the Veteran's neurological condition has been consistently evaluated as normal and do not provide any diagnoses of peripheral neuropathy.  In fact, the December 2005 VA examiner noted that there was no evidence of diabetic neuropathy and that the Veteran's reported symptoms of numbing and tingling were because of his lumbar spinal canal stenosis.  Thus, the VA examination reports do not raise a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Board finds that the VA examination reports are not new and material.

With respect to the private treatment records, the records are new in that they were not before the RO at the time of the September 2003 rating decision.  However, they are not material as they do not contain any findings or treatment for peripheral neuropathy.  

With respect to the Veteran's statements regarding an etiological relationship between his reported neurological symptoms and his service-connected disabilities, the Board finds that the Veteran's assertions alone cannot be dispositive of the issues for purposes of reopening the claim.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to say that his peripheral neuropathy was caused or aggravated by his service-connected disabilities or by active service.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Also, as noted by the Court, generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses and such evidence does not provide a basis on which to reopen a claim of service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the September 2003 rating decision continues to be absent.  Specifically, there remains no medical evidence showing that any existing peripheral neuropathy is related to military service or to any of the Veteran's service-connected disabilities.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for peripheral neuropathy of the bilateral upper extremities and lower extremities.  

Service Connection for a right hip disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right hip disability.  

Here, there is no evidence of a current right hip disability.  Although the Veteran has made general complaints of pain, there is no diagnosis or treatment for a right hip disability in the post-service medical evidence of record.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Board acknowledges the Veteran's personal assertions that he suffers from a right hip disability.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  While the Veteran is certainly competent and credible to report that he experiences pain, he is not competent to provide a diagnosis with respect to his right hip, which requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As noted above, the entire evidence of record, including the service treatment records, does not reveal any competent diagnosis of a right hip disability.  

Without evidence of a current disability, a preponderance of the evidence is against the Veteran's claim for service connection for a right hip disability.  No further discussion of the two remaining elements of a service connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim for service connection for a right hip disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

New and material evidence having been received; the claim for service connection for hypertension is reopened and to this extent only, the appeal is granted.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and lower extremities is denied.

Service connection for a right hip disability is denied.  


REMAND

Reason for Remand: To provide VA examinations.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, with respect to the Veteran's claim for service connection for right ear hearing loss, the Board finds that a new VA examination is required.  Review of the claims file shows that the Veteran initially claimed that his right ear hearing loss is related to service.  The record reveals that the Veteran has a current right ear hearing loss disability in accordance with VA regulations.  38 C.F.R. § 3.385.  The Veteran has contended that he was exposed to noise during his period of active service.  The Veteran is considered competent to report such noise exposure.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The record shows that the Veteran was afforded a VA examination in December 2007.  Although the VA examiner addressed whether the Veteran's right ear hearing loss was related to his service-connected otitis externa, the examiner did not provide a medical opinion with respect to whether the Veteran's right ear hearing loss was causally or etiologically related to active service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the aforementioned VA examiner did not fully address whether the Veteran's right ear hearing loss is causally or etiologically related to active service, the Board finds that an additional VA examination and medical opinion are necessary for determining the nature and etiology of any right ear hearing loss that may be present.

Here, the Veteran also seeks service connection for hypertension, which he claims is related to his service-connected diabetes mellitus.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Veteran was first afforded a VA examination in February 2003.  The examiner opined that the Veteran's hypertension was not secondary to diabetes mellitus because the Veteran was diagnosed with hypertension before he was diagnosed with diabetes.  However, the examiner did  not address whether the Veteran's hypertension was permanently aggravated by his service-connected diabetes mellitus.  The Veteran was afforded another VA examination in October 2007.  The examiner opined that it was very difficult to state that the Veteran's diabetes caused hypertension.  It was purely speculative to say that the hypertension was caused by his diabetes.  His diabetes was diagnosed first followed by hypertension.  The Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Veteran submitted an October 2008 examination report.  The examiner diagnosed the Veteran with hypertension and opined that the condition was due to diabetes based on the severity of the complication.  However, the Board observes that the examiner did not provide a complete rationale for his provided opinion - only generally noting that the hypertension was caused by diabetes mellitus based on its severity.  The examiner did not provide a medical basis or point to any scientific data to support the opinion.  Finally, the Veteran was afforded a VA examination in February 2009.  The VA examiner opined that the Veteran's hypertension was not due to his diabetes.  It was noted that hypertension has not been found to be related to his diabetes according to standard medical references.  In reviewing the evidence of record, the Board finds that a new VA examination is required.  There is no medical opinion addressing whether the Veteran's hypertension was permanently aggravated by the service-connected diabetes mellitus.  38 C.F.R. § 3.310.  Thus, the Board finds that a VA medical examination is necessary to clarify the nature and etiology of the Veteran's hypertension.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); see Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right ear hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should also state whether the Veteran has current right ear hearing loss.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran currently has right ear hearing loss that is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure as opposed to some other cause.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the right ear hearing loss was caused by or aggravated by the service-connected otitis externa.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's VA treatment records, service treatment records, and the Veteran's statements and hearing testimony.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any hypertension is causally or etiologically related to the Veteran's active service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the hypertension was caused by or aggravated by the service-connected diabetes mellitus.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


